 

EXHIBIT 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED MAY 12,
2006 WITH EZRA DABAH.

 


--------------------------------------------------------------------------------


Exhibit 10.6

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of May 12, 2006, between
EZRA DABAH (“Executive”) and THE CHILDREN’S PLACE RETAIL STORES, INC., a
Delaware corporation (“Employer”).

 

W I T N E S S E T H:

 

WHEREAS, Employer and Executive are parties to a certain Employment Agreement
dated June 27, 1996, as amended by letter dated May 17, 2005 (the “Prior
Agreement”); and

 

WHEREAS, Executive and Employer desire to amend and restate the Prior Agreement
as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:

SECTION 1

 

EMPLOYMENT OF EXECUTIVE

 

1.01                         Employer hereby agrees to employ Executive and
Executive hereby agrees to be and remain in the employ of Employer upon the
terms and conditions hereinafter set forth.

 

SECTION 2

 

EMPLOYMENT PERIOD

 

2.01                         The terms of Executive’s employment under this
Agreement shall be effective as of May 12, 2006 (“Effective Date”) and shall
continue until May 12, 2009 and thereafter shall

1


--------------------------------------------------------------------------------




continue for successive three year periods, until termination of Executive’s
employment in accordance with the provisions of Section 5. The period of
Executive’s employment by Employer shall be referred to as the “Employment
Period” and the date of Executive’s termination of employment with the Employer
shall be referred to as the “Termination Date.”

 

SECTION 3

 

3.01.        Generally.              During the Employment Period, Executive
(a) shall be employed as Chief Executive Officer and Chairman, (b) shall serve
as a member of the Executive Management Committee of Employer, and (c) shall
devote his full attention and expend his efforts, energies and skills on a
full-time basis to the business of Employer and other enterprises controlled by,
or under common control with Employer (Employer and such entities being referred
to collectively as the “Company”). Without limiting the generality of the
foregoing, Executive shall have all such duties and responsibilities customarily
undertaken and performed by persons in his position in similar businesses to
that of Employer. Executive’s employment by Employer shall constitute his
exclusive employment during the Employment Period. Executive is permitted to
serve as a director of any other business corporation or as a general partner of
any partnership in accordance with the corporate governance guidelines of the
Company.

 

3.02.        Reporting.             Executive shall report directly to the Board
of Directors of Employer (“Board”). During the Employment Period, Executive will
be subject to all of the policies, rules and regulations of which Executive is
given notice applicable to senior executives of Employer and will comply with
all directions and instructions of the Board.

2


--------------------------------------------------------------------------------




SECTION 4

 

COMPENSATION

 

4.01         Compensation, Generally.   For all services rendered and required
to be rendered by covenants of, and restrictions imposed on, Executive under
this Agreement, Employer shall pay to Executive during and with respect to the
Employment Period, and Executive agrees to accept (in full payment) Base Salary
and Performance Bonus, all as more fully described on Exhibit A (collectively,
the “Compensation”).

 

4.02         Other Benefits.     Except as otherwise provided herein, during the
Employment Period, Executive shall be entitled to receive such benefits as are
at least as favorable as those provided by the Employer to Employer’s other
senior executives (other than those benefits provided under or pursuant to
separately negotiated individual employment agreements or arrangements),
including those under any pension or retirement plan, stock purchase, stock
option or stock ownership plan, disability plan or insurance, group life
insurance, medical insurance, or other similar plan or program of Employer.
Employer shall provide Executive with life insurance in such amount so that the
annual premium of such life insurance shall not exceed $20,000. Executive shall
also be entitled to a personal driver. Executive’s Base Salary shall constitute
the compensation on the basis of which the amount of Executive’s benefits under
any such plan or program shall be fixed and determined.

 

4.03         Expense Reimbursement.    Employer shall reimburse Executive for
all business expenses reasonably incurred by him in the performance of his
duties under this Agreement upon his presentation, not less frequently than
monthly, of signed, itemized accounts of such expenditures all in accordance
with Employer’s policies and procedures as adopted and in effect

 

3


--------------------------------------------------------------------------------




from time to time and applicable to its employees of comparable status.

 

4.04         Personal Expenses Allowance           Employer shall provide
Executive with an allowance of $4,000 each month during the Employment Period to
cover personal expenses associated with Executive’s ownership and operation of
an automobile and other personal expenses. In the event the Employer makes any
payments directly to a third party under this Section, said allowance shall be
reduced by such amounts paid by Employer.

 

4.05.        Vacations.             Executive shall be entitled to five weeks
vacation each twelve month period worked, which shall be taken at such time or
times as shall not unreasonably interfere with Executive’s performance of his
duties under this Agreement.

 

SECTION 5

 

TERMINATION OF EMPLOYMENT PERIOD

 

5.01.        Termination Without Cause.              At any time during the
Employment Period, by notice to the other, Executive or the Board may terminate
Executive’s employment under this Agreement without “Cause” (as defined below).
Such notice shall specify the effective date of termination which shall not be
less than sixty (60) days after the date of such notice.

 

5.02.        By Employer: Cause.           At any time during the Employment
Period, by notice to Executive, the Board may terminate Executive’s employment
under this Agreement for “Cause,” effective immediately. Such notice shall
specify the cause for termination. For the purposes of this Section 5.02,
“Cause” means:

 

(a)           a breach by Executive of any of the material provisions of this
Agreement;

 

(b)           the commission by Executive of an act involving moral turpitude or

4


--------------------------------------------------------------------------------




                dishonesty, whether or not in connection with Executive’s
employment hereunder;

 

(c)           Executive shall have committed any act of fraud against the
Employer or engaged in any other willful misconduct in connection with his
duties hereunder; or

 

(d)           Executive shall have been convicted of a felony (other than a
felony relating to motor vehicle laws).

 

In each case, an event giving rise to “Cause” shall not be finally determined to
have occurred unless admitted to in writing by the Executive or set forth in a
final determination of an arbitrator as provided in Section 10.04 hereof.
Notwithstanding the foregoing, no Cause for termination shall be deemed to exist
with respect to the Executive’s acts described in (a) through (c) above unless
the Board shall have given prior written notice to the Executive specifying the
Cause with reasonable particularity and, within thirty (30) days after such
notice, the Executive shall not have cured or eliminated the problem or thing
giving rise to such Cause.

 

5.03.        By Executive for Good Reason.         Executive may, at any time
during the Employment Period by notice to the Board, terminate the Employment
Period under this Agreement for “Good Reason” effective immediately. For the
purposes hereof, “Good Reason” means:

 

(a)           any material breach by Employer of any provision of this Agreement
which, if susceptible of being cured, is not cured within thirty (30) days of
delivery of notice thereof to Employer by Executive;

 

(b)           the assignment to Executive by Employer of duties inconsistent
with Executive’s position, responsibilities or status with Employer as in effect
on the Effective Date including, but not limited to, any significant reduction
in such position, duties, responsibilities or

5


--------------------------------------------------------------------------------




status, any change in Executive’s titles, offices or perquisites, as then in
effect, or any removal of Executive from or any failure to re-elect Executive
to, any such positions, except in connection with the termination of his
employment on account of his death, disability, or for Cause;

 

(c)           a relocation by Employer of Executive’s place of employment
described in Section 7.01 hereto;

 

(d)           any purported termination of Executive’s employment for cause
which is not effected in accordance with the requirements of Section 5.02 hereof
(and for purposes of this Agreement no such purported termination shall be
effective).

 

5.04         Disability.              During the Employment Period, if, as a
result of physical or mental incapacity or infirmity (including alcoholism or
drug addiction), Executive shall be unable to perform his duties under this
Agreement for:

 

(a)           a continuous period of at least 120 days, or

 

(b)           periods aggregating at least 180 days during any period of 12
consecutive months (each a “Disability Period”), and at the end of the
Disability Period the Board of Directors shall have determined, in good faith,
that by reason of such physical or mental disability (“Disability”) the
Executive shall be unable to perform the services required of him hereunder, the
Employer may terminate the Employment Period for Disability by delivery to
Executive or Executive’s representative of sixty (60) days prior written notice.

 

SECTION 6

 

TERMINATION COMPENSATION

 

6.01         Entitlement to Payment.      (a) Subject to the provisions of
Section 9.04, if

 

6


--------------------------------------------------------------------------------




Executive’s employment hereunder is terminated pursuant to Section 5.01, 5.03,
5.04 or 8.01 at any time hereafter, then Employer will pay to Executive within
thirty (30) days following termination an amount (the “Severance Payment”), in a
lump sum, equal to the product determined by multiplying Executive’s annual rate
of Base Salary in effect immediately prior to such termination by three (3);
provided, however, that to the extent necessary to comply with the restriction
of Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended
(“Code”) concerning payments to “specified employees,” in no event shall such
Severance Payment be made earlier than the first business day of the seventh
month following Executive’s Termination Date (“Delayed Payment Date”). If as a
result of the foregoing restriction, such Severance Payment is delayed, the
amount of the Severance Payment shall be increased to include interest
calculated from the Termination Date until the Delayed Payment Date using the
applicable federal short-term rate (compounded monthly) in effect under
Section 1274(d) of the Code on the Termination Date. Executive shall be a
“specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if Executive is a “key
employee” (as defined in Section 416(i) of the Code without regard to
Section 416(i)(5) thereof) of Employer at any time during the 12-month period
ending on the Identification Date. For purposes of this Agreement, the
Identification Date shall be December 31.

 

                (b)           Upon such termination, Executive shall also be
entitled to any accrued but unpaid bonus compensation and all outstanding
unvested stock options under the Employer’s stock option plan shall be deemed to
immediately vest. In addition, Executive shall be entitled to life insurance and
medical benefits and all other benefits, referred to in Section 4.02 and 4.03,
for a period of thirty-six (36) months.

 

7


--------------------------------------------------------------------------------




6.02.        No Other Termination Compensation.              Executive shall not
be entitled to any benefit or compensation following termination of his
employment hereunder, except as set forth in Section 6.01.

 

6.03         Mitigation             Executive shall not be required to mitigate
the amount of any payments or benefits provided for hereunder upon termination
of  Employment by seeking employment with any other person, or otherwise, nor
shall the amount of any such payments or benefits be reduced by any
compensation, benefit or other amount earned by, accrued for or paid to
Executive as the result of Executive’s employment by or consulting or other
association with any other person, provided, that any medical, dental or
hospitalization insurance or benefits provided to Executive with his employment
by or consulting with an unaffiliated person during such period shall be primary
to the benefits to be provided to Executive pursuant to this Agreement for the
purposes of coordination of benefits.

 

SECTION 7

 

LOCATION OF EXECUTIVE’S ACTIVITIES

 

7.01.        Principal Place of Business.               Executive’s principal
place of business in the performance of his duties and obligations under this
Agreement shall be in the New York metropolitan area, which includes Secaucus,
New Jersey. For so long as Employer’s headquarters are located in the New York
City metropolitan area, Executive’s principal place of business shall be located
at such headquarters.

 

7.02.        Travel.      Notwithstanding the provisions of Section 7.01,
Executive will engage in such travel and spend time in other places as may be
necessary or appropriate in furtherance of

 

8


--------------------------------------------------------------------------------




his duties hereunder.

 

SECTION 8

 

CHANGE IN CONTROL

 

8.01.        Effect of Change in Control.               If a Change in Control
(as hereinafter defined) shall occur, the Executive may terminate his employment
hereunder and such termination shall be deemed to be a termination by Employer
without Cause. As used in this Agreement, “Change in Control” means the
occurrence during the Employment Period of any of the following events:

 

(a )          The sale to any purchaser of (i) all or substantially all of the
assets of the Employer or (ii) capital stock representing more than 50% of the
stock of the Employer entitled to vote generally in the election of directors of
the Employer; or

 

(b)           The merger or consolidation of the Employer with another
corporation if, immediately after such merger or consolidation, less than a
majority of the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the surviving or
resulting corporation in such merger or consolidation is held, directly or
indirectly, in the aggregate by the holders immediately prior to such
transaction of the outstanding securities of Employer;

 

(c)           There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report or item therein), each promulgated pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d) (2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor

9


--------------------------------------------------------------------------------




rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the voting stock of
Employer; or

 

(d)           Employer files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form, or report or item
therein) that a change in control of Employer has occurred or will occur in the
future pursuant to any then existing contract or transaction.

 

SECTION 9

EXCLUSIVITY OF SERVICES, CONFIDENTIAL

INFORMATION AND RESTRICTIVE COVENANTS

9.01.                        Exclusivity of Services. During the Employment
Period and continuing through the fifth anniversary of the Executive’s
Termination Date (the “Covenant Period”), Executive will not:

                (a)           Promote, participate or engage in any business on
behalf of any Direct Competitor of the Company, whether Executive is acting as
owner, partner, stockholder, employee, broker, agent, principal, trustee,
corporate officer, director, consultant or in any other capacity whatsoever;
provided, however, that this will not prevent Executive from holding for
investment up to 1% of any class of stock or other securities quoted or dealt in
on a recognized stock exchange or on Nasdaq. For purposes of  this Section,  a
“Direct Competitor of the Company” means (i) The Gap, Inc. or any Person under
common control with The Gap, Inc., (ii) The Limited, Inc. or any Person under
common control with The Limited, Inc., (iii) Gymboree or

10


--------------------------------------------------------------------------------


any Person under common control with Gymboree, as the case may be, or (iv) any
Person engaged in the sale of children’s apparel and who derives more than fifty
percent of its gross revenues from the retail sales of children’s apparel.

                (b)           Directly or indirectly employ other than on behalf
of the Company, solicit or entice away any director, officer or employee of the
Company or any of its subsidiaries; or

                (c)           Take any action to interfere, directly or
indirectly, with the goodwill of the Company or any of its subsidiaries, or
induce or attempt to induce with any Person doing business with the Company to
cease doing business with the Company.

9.02                         Confidential Information. During the Covenant
Period, Executive will not (except in furtherance of the Company’s business or
as required by law) furnish confidential information relating to the business or
affairs of the Company, its subsidiaries or any Person having dealings
therewith, or permit or encourage the use of such confidential information by
another. During the Covenant Period, Executive will not use the name of the
Company or its subsidiaries in the conduct of any business activities (except in
furtherance of the Company’s business) or for Executive’s personal use without
the prior written consent of the Company.

9.03.                        Mutual Non-Disparagement.             Neither
Executive nor Employer will make or authorize any public statement disparaging
the other in its or his business interests and affairs. Notwithstanding the
foregoing, neither party shall be (a) required to make any statement that it or
he believes to be false or inaccurate, or (b) restricted in connection with any
litigation, arbitration or similar proceeding or with respect to its response to
any legal process.

9.04.                        Breaches of Provisions.      If Executive breaches
any of the provisions of this Section 9 then, and in any such event, in addition
to other remedies available to Employer,

11


--------------------------------------------------------------------------------




 

Executive shall not be entitled to any Severance Payment, if any, made to him
hereunder prior to Employer’s discovery of such breach.

SECTION 10

MISCELLANEOUS

10.01.                      Notices. Any  notice, consent, or authorization
required or permitted to be given pursuant to this Agreement shall be in writing
and sent to the party for or to whom intended, at the address of such party set
forth below, by certified mail, postage paid, or at such other address as either
party shall designate by notice given to the other in the manner provided
herein.

If to Employer:

Attention:

Steven Balasiano, Esq.

 

Senior Vice President, General Counsel

 

and Chief Administrative Officer

 

The Children’s Place Retail Stores, Inc.

 

915 Secaucus Road

 

Secaucus, New Jersey 07094

If to Executive:

 

 

 

 

Ezra Dabah

 

The Children’s Place Retail Stores, Inc.

 

915 Secaucus Road

 

Secaucus, New Jersey 07094

 

10.02.                      Taxes.       Employer is authorized to withhold from
payments made hereunder to Executive such amounts for income tax, social
security, unemployment compensation and other judgment of Employer to comply
with applicable laws and regulations.

10.03.                      Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to agreements made

12


--------------------------------------------------------------------------------




 

and to be performed therein.

10.04.                      Arbitration. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in New York, New York in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until expiration of the Employment Period during the pendency of any
arbitration.

10.05.                      Headings. All descriptive headings in this Agreement
are inserted for convenience only and shall be disregarded in construing or
applying any provision of this Agreement.

10.06.                      Counterparts.        This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

10.07.                      Severability.          If any provision of this
Agreement or part thereof, is held to be unenforceable, the remainder of such
provisions of this Agreement, as the case may be, shall nevertheless remain in
full force and effect.

[The remainder of this page is intentionally left blank.]

13


--------------------------------------------------------------------------------




 

10.08.                      Entire Agreement and Integration.    This Agreement
contains the entire agreement and understanding between Employer and Executive
with respect to the subject matter hereof. Such Agreement supersedes any prior
agreement between the parties relating to the subject matter hereof, including
without limitation the Prior Agreement.

                                IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first written above.

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

/S/ STEVEN BALASIANO

 

Steven Balasiano

 

 

 

 

 

/S/ EZRA DABAH

 

Ezra Dabah

 

14


--------------------------------------------------------------------------------




 

EXHIBIT A

COMPENSATION

1.             Base Salary: At the initial rate of $1,000,000 per year, payable
in equal installments not less frequently than monthly during the Employment
Period. Base Salary shall be subject to annual review, as the Board may
determine.

2.             Performance Bonus:  Following each Bonus Period (as hereinafter
defined), Executive shall be entitled to receive a Performance Bonus based upon
the Employer’s performance during such Bonus Period. The Performance Bonus for
each such Period will be payable within ninety (90) days after the last day of
such period; provided, however, that in no event shall such Performance Bonus be
paid later than the latest of (i) the 15th day of the third month following
Executive’s first taxable year in which the Bonus Period ends, or (ii) the
15th day of the third month following the end of Employer’s first taxable year
coincident with or next following the last day of the Bonus Period. The amount
of the Performance Bonus for each Bonus Period will be equal to a product equal
to (a) Executive’s annual Base Salary, times (b) a percentage equal to or
greater than 100% as directed by the Compensation Committee, times (c) the Bonus
Percentage (as hereinafter defined). The following provisions shall apply to
determinations relating to Performance Bonus.

“Bonus Percentage” shall mean, for each Bonus Period, a percentage for such
period that is based upon the Employer’s performance in accordance with a
schedule adopted by the Compensation Committee for all senior executives prior
to commencement of such period or as soon thereafter as possible, except that
the Bonus percentage shall not be more than 200% for

15


--------------------------------------------------------------------------------




 

any Bonus Period. In addition, if the Annual Management Incentive Bonus Plan is
approved by the stockholders at the Employer’s 2007 annual meeting of
stockholders, then the Bonus Percentage shall be determined pursuant to the
requirements of such plan. If the Annual Management Incentive Bonus Plan is not
approved by the stockholders at the Employer’s 2007 annual meeting of
stockholders, then the Bonus Percentage shall be determined in accordance with
the procedures adopted by the Compensation Committee.

“Bonus Period” shall mean each fiscal year of Employer.

 

16


--------------------------------------------------------------------------------